DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments submitted 12/27/21 have been fully and carefully considered and are found persuasive.
The specification objection is withdrawn in light of applicant’s amendments to the specification on 12/27/21.
The claim objections and rejections under 35 USC 112(b) are withdrawn in light of applicant’s arguments and amendments submitted on 12/27/21 and Examiner’s Amendment below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Greenhaus on 1/10/2022.

The application has been amended as follows: 
In the claims:
Claim 5: on line 2, delete “stream/waste separator”, and insert --steam/waste separator--

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reason allowability:  the prior art does not teach or fairly suggest a system comprising: (a) a boiler combustion chamber (BCC); (b) an injector module configured to receive material comprising aluminum and water and to regulate the emission of water and aluminum into the BCC; (c) a heater coupled to the BCC such that the heater heats the contents of the BCC to a desired operational temperature; (d) a high temperature, high pressure (HTHP) heat exchanger coupled to the boiler BBC, the HTHP heat exchanger having a first heat exchange coil and a second heat exchange coil, the contents of the first heat exchange coil being isolated from the contents of the second heat exchange coil; and (e) a low temperature, low pressure (LTLP) heat exchanger, the LTLP heat exchanger having a first heat exchange coil and a second heat exchange coil, the contents of the first heat exchange coil of the LTLP heat exchanger being coupled to the first heat exchange coil of the HTHP heat exchanger and isolated from the contents of both the second heat exchange coil of the HTHP heat exchanger and the second heat exchange coil of the LTHP heat exchanger, the second heat exchange coil of the LTLP heat exchanger coupled to the second heat exchange coil of the HTHP heat exchanger.
Macrae (US 2015/0360941) is regarded as the closest relevant prior art; Macrae teaches a system 100 comprising a boiler 200 having injector module (slurry pump 232 and line 230, Figs 1 and 2, [0049]) configured to inject slurry from mixing tank 300 into boiler combustion chamber 202 at slurry level 210 (see Figs 1 and 2, [0031-0034,0036), the slurry comprising aluminum and water [0038], a heater 222 coupled to boiler 200 and in boiler combustion chamber 202 which provides heat to initiate reaction of slurry in slurry tank (Figs 1 and 2, [0041]), and Macrae teaches that coupled to the boiler 200 is heat exchanger 500 via line 504 that cools produced gases from the boiler reactor chamber 200 (see Fig 1, [0034]), in more detail Macrae teaches the cooler 506 can cool the hydrogen gas stream from 
Pronske et al (US 2014/0137779) teaches a steam generation system (see title abstract), wherein water is provided to ‘oxy-fuel combustor’ (also called gas generator – equated with a claimed boiler), via water line 11 where steam is generated (see Fig 1, [0043]), from the oxy-fuel combustor the gas mixture 13 is high pressure [0045] and is provided to heat exchanging system to recover energy from superheated high pressure high temperature gas mixture in  superheat exchanger (SuperHX) (see Fig 1, [0050]) where it exchanges energy and temperature and pressure, and is next provided to saturated heat exchanger (SatHX) to further heat exchange with pure water and begun to condense (See Fig 1, [0051]) and lastly provided to final preheat exchanger (PreHX) where the final cooled heat exchange is occur and pressure lowered via condensation (see Fig 1, [0052-0053]); however Pronske teaches the Pressure goes down as the Temperature in Heat Exchangers increases [0055-0058], therefore does not teach or suggest ; (d) a high temperature, high pressure (HTHP) heat exchanger coupled to the boiler BBC, the HTHP heat exchanger having a first heat exchange coil and a second heat exchange coil, the contents of the first heat exchange coil being isolated from the contents of the second heat exchange coil; and (e) a low temperature, low pressure (LTLP) heat exchanger, the LTLP heat exchanger having a first heat exchange coil and a second heat exchange coil, the contents of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772